Mr. Justice Sheldon delivered the opinion of the Court : This is an appeal from a judgment of the Appellate Court for the Second District, affirming a judgment of disallowance of a “widow’s award,” rendered by the circuit court. . The facts in the case were agreed upon by the parties, and are as follows: Margaret A. McMahill, the appellant, on October 7, 1879, being a widow, named Margaret Kelly, entered into an agreement in writing with William McMahill, he being a widower, at which time they each had both real and personal property, and each had children by former marriage, his being all of age, not residing with him; her two children, both minors, were residing with her, aged, respectively, twelve and fourteen years. The agreement was as follows : “This indenture, made and entered into by and between Eev. William McMahill, of one part, and Margaret Kelly, of the other part, both of the county of Warren, in the State of Illinois : Witnesseth, that in consideration of a marriage about to be entered into by and between the said parties, it is agreed that neither party shall, by reason of said marriage, have any right, title or interest in the property of the other during their joint lives, nor afterwards, except that the said Margaret shall live with the said William with her two children, and be supported by him. William is to instruct said children while they stay with him, as a father, and not charge them anything, nor shall there be any charge for the labor of said children. In case the said Margaret survives the said William, she shall be entitled to $1000 in cash from the estate of the said William McMahill, in lieu of dower, home- stead, widow’s award, and share in his estate of whatever kind or nature, and no more. “Witness our hands and seals, this 7th day of October, A. D.. 1879. William McMahill, [Seal.] Margaret A. Kelly. [Seal.] ” The parties were married on the 7th day of October, 1879, after the making of said contract. They lived together, and the wife’s two children with them, till June, 1881, when William McMahill died, leaving her, his widow, and eight children, his heirs, by his former marriage, all of age, and residing away from his home. There was no child born of the marriage between appellant and the deceased. Both her children by=hsr_former marriage lived with them from the time of their said marri3Tge, and had been kept by him according to the contract, and resided with them at the time of his death. The appraisers of the estate estimated the value of the specific articles of personal property allowed by the statute to the widow, and known as the widow’s award, at $1279.50. The county court disallowed the widow’s award, and the order of disallowance was affirmed by the circuit and Appellate courts. After the decease of William McMahill, appellant accepted from his heirs the $1000 named in the written contract. The only question presented by the record is, whether the widow was barred of her widow’s award in the estate by' reason of her ante-nuptial agreement. This same contract was before this court in the case of McMahill v. McMahill, 105 Ill. 596, on the question whether it was a bar of the homestead right, and it was held not to be, for the reason that the homestead right could only he extinguished in the mode provided by the statute, and that an ante-nuptial agreement was not such a mode. In Phelps v. Phelps, 72 Ill. 545, where the decedent left a widow, and a minor child of his own, it was held that an ante-nuptial agreement would not bar the widow’s award, because the latter was a statutory provision charging the husband’s estate with the support of his widow and his children residing with her, for the period of one year after his death, (one item thereof being, “provisions for herself and family for one year, ”) and one of which the husband could not deprive his wife and children no more than he could release himself of his obligation to support them while living. It was the legal obligation for the support of his own children, which he could not defeat. But in the present case there are no children of the decedent left with the widow. The two children are those of another,—of the widow and another husband. They are strangers, as regards maintenance, to the decedent, upon whom the law imposed no obligation for their support. As was said by this court in Brush v. Blanchard, 18 Ill. 47: “The husband is not, from the fact of marriage with the mother of minor children, bound to support them. As to him, so far as any obligation arising out of the marriage is concerned, they are strangers. He is not entitled to their custody or labor, nor is he bound to provide for them.” All of obligation there was upon the decedent for the support of these children was a contract obligation, and that terminated with his life. After his death, whatever of charge there may be supposed to be upon his estate for the support of any minor children, wre regard as limited to his own children, where there was the legal obligation of support, and as not extending to the children of another. Much stress is laid upon the use of the word “family, ” in the provision as to the widow’s award, and urging that it is the widow and family to whom the award is given, and that it matters not whether the family be that of the decedent or of the widow. So far as there may be deemed any obligation of support, we think it confined to the decedent’s own family, These children, though in his family, were not a part of his family proper,—they were there under and in pursuance of a contract that the decedent should support them there while he lived. The legal obligation for their support was upon their mother, and there was where such obligation rested after decedent’s death. The public policy is dwelt upon of the maintaining of such a provision for the support of minor children in their helplessness. Anything of public policy in this respect we think is satisfied by making the burden for support to follow legal obligation in that regard, without requiring that the property of a decedent shall be diverted from his creditors and his own children, and go for the support of another person’s children. Section 74, chapter 3, of the statute, allowing said award to the widow, says it shall be “her sole and exclusive property forever,” and it applies to any widow. She need not have any family to get the award, but she is to receive more if she has a family, and the amount is graduated according to the size of the family; but the award, whatever may be the amount, belongs to the widow as her sole and exclusive property. We regard the widow’s award, here, as exclusively her own property, as for the benefit of herself, and to aid her in the support of her own children, of whom she is the natural supporter, and that it was within her competency to release the award, as she did, by her ante-nuptial agreement; that such release would not be in interference with any supposed legal obligation or burden which the statute imposes upon the husband or his property for the support of his minor children, or with any imagined public policy. Besides, after the right to the widow’s award in this case had accrued, and the specific articles- thereof had been- designated and appraised, appellant accepted the $1000 which the ante-nuptial agreement expressly declared should be in lieu of dow-er, homestead, widow’s award, and share in decedent’s estate of whatever kind or nature. At that time the award was the sole and exclusive property of the widow, declared by the statute so to be. She had the full power of sale and disposition of it, and we are of opinion her acceptance of the $1000 should be viewed as having the same effect as if she had then made a sale of the articles embraced in the award, and received the purchase money therefor.. See Weaver v. Weaver, 109 Ill. 225. The judgment of the Appellate Court will be affirmed. Judgment affirmed.